            Case 2:21-cv-02912-TJS Document 1 Filed 06/30/21 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL HANSBURY                             :
800 Trenton Road, Apt. 20                    :
Langhorne, PA 19047                          :
                                             :       CIVIL ACTION
               Plaintiff,                    :
       v.                                    :       No.:
                                             :
OMNIMAX INTERNATIONAL, INC.                  :
30 Technology Parkway S, Suite 400           :
Peachtree Corners, GA 30092                  :       JURY TRIAL DEMANDED
       and                                   :
BERGER BUILDING PRODUCTS, INC.               :
900 Jacksonville Road                        :
Ivyland, PA 18974                            :
                                             :
               Defendants.                   :
                                             :

                                 CIVIL ACTION COMPLAINT

       Plaintiff, Michael Hansbury (hereinafter referred to as “Plaintiff”), by and through his

undersigned counsel, hereby avers as follows:

                                          INTRODUCTION

       1.      Plaintiff has initiated this action to redress violations by OmniMax International,

Inc. and Berger Building Products, Inc. (hereinafter collectively referred to as “Defendants”) of

the Family and Medical Leave Act (“FMLA” – 29 U.S.C. § 2601 et. seq.). As a direct consequence

of Defendants’ unlawful actions, Plaintiff seeks damages as set forth herein.

                                 JURISDICTION AND VENUE

       2.      This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws.
             Case 2:21-cv-02912-TJS Document 1 Filed 06/30/21 Page 2 of 11




        3.      This Court may properly maintain personal jurisdiction over Defendants because

their contacts with this state and this judicial district are sufficient for the exercise of jurisdiction

over Defendants to comply with traditional notions of fair play and substantial justice, satisfying

the standard set forth by the United States Supreme Court in Int’l Shoe Co. v. Washington, 326

U.S. 310 (1945), and its progeny.

        4.      Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district

because Defendants are deemed to reside where they are subjected to personal jurisdiction,

rendering Defendants residents of the Eastern District of Pennsylvania.

                                              PARTIES

        5.      The foregoing paragraphs are incorporated herein their entirety as if set forth in full.

        6.      Plaintiff is an adult who resides at the above-captioned address.

        7.      OmniMax International, Inc. (hereinafter individually referred to as “Defendant

OmniMax”) is a leading manufacturer of building and transportation products, with headquarters

at the address set forth in the above caption.

        8.      Berger Building Products, Inc. (hereinafter individually referred to as “Defendant

BBP”), a subsidiary brand of Defendant OmniMax, specializes in a wide variety of roofing

protection, gutter support and draining systems, with a facility located at the above-captioned

address.

        9.      The business names set forth above were used interchangeably on Plaintiff’s

employment documents and internal documents within Defendants during his employment with

Defendants.

        10.     Upon information and belief, because of their interrelation of operations, common

ownership or management, centralized control of labor relations, common ownership or financial



                                                   2
          Case 2:21-cv-02912-TJS Document 1 Filed 06/30/21 Page 3 of 11




controls, and other factors, Defendants are sufficiently interrelated and integrated in their activities,

labor relations, ownership and management that they may be treated as a single and/or joint

employer for purposes of the instant action.

        11.     At all times relevant herein, Defendants acted through their agents, servants and

employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendants.

                                   FACTUAL BACKGROUND

        12.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        13.     Plaintiff was hired by Defendants in or about September of 2003, as a Machine

Operator/Press shop, to work out of Defendants’ Feasterville, Pennsylvania location. He was

subsequently transferred to Defendants’ 900 Jacksonville Road, Ivyland, Pennsylvania location.

In total, Plaintiff worked for Defendants for approximately 17 years before his unlawful

termination (discussed further infra) on or about June 25, 2020.

        14.     At the time of his termination, he was supervised by Manager, Tami McCarty

(hereinafter “McCarty”).

        15.     Throughout his tenure with Defendants, Plaintiff was a hard-working employee

who performed his job well.

        16.     At all relevant times during his employment with Defendants, Plaintiff’s young son

has and continues to suffer from serious health conditions, including but not limited to severe

asthma, sleep apnea, and chronic headache disorder (and associated complications).

        17.     As a result of his aforesaid serious health conditions, Plaintiff’s son experiences

headaches and breathing problems, which require frequent nebulizing breathing treatments.



                                                   3
          Case 2:21-cv-02912-TJS Document 1 Filed 06/30/21 Page 4 of 11




       18.      During his employment with Defendant, Plaintiff sometimes needed to take

intermittent time off from work to care for his son, which included taking him to doctors’ visits

and administering nebulizing treatments at home for his son’s asthma.

       19.      Beginning in or about 2011/2012 through his termination on or about June 25, 2020,

Plaintiff requested and was approved for intermittent time off from work under the FMLA to care

for his son because of his health conditions (described supra), and at all relevant times herein,

Defendants’ management and Human Resources (“HR”), including but not limited to McCarty,

were aware of Plaintiff’s son’s serious health conditions.

       20.      Plaintiff renewed his FMLA leave to care for his son because of his aforesaid health

conditions on a yearly basis without issue until in or about 2018 when McCarty took over

supervision of Plaintiff.

       21.      Following the arrival of Defendants’ new management, Plaintiff began to be

subjected to multiple forms of hostility and animosity because of his need for intermittent time off

and requests for FMLA leave related to son’s serious health conditions. By way of example, but

not intended to be an exhaustive list:

             a. Defendants’ management began to overly scrutinize and criticize Plaintiff’s work;

             b. McCarty and HR exhibited clear frustration with Plaintiff’s need to take time off

                from work in order to attend doctor’s appointments or administer nebulizing

                treatments for his son;

             c. McCarty and HR began to interfere with Plaintiff’s FMLA rights by refusing to

                provide him with FMLA paperwork on several occasions, preventing him from

                renewing his FMLA leave for his son’s aforesaid serious health conditions on




                                                 4
          Case 2:21-cv-02912-TJS Document 1 Filed 06/30/21 Page 5 of 11




                several occasions, informing Plaintiff that Defendants were “cracking down on the

                use of FMLA leave”; and

             d. Plaintiff was given verbal and written discipline for alleged “attendance violations”

                for FMLA qualifying absences on more than one occasion, despite the fact that she

                remained in constant contact with Defendants management and HR by texting

                “FMLA” to McCarty to signify that he was utilizing intermittent FMLA leave

                (often got only an hour or two) for a flare-up of his son’s asthma and/or to provide

                nebulizing treatments.

       22.      Additionally, leading up to his termination, Plaintiff completed and was approved

for renewed FMLA leave for his son’s health conditions in or about January/February of 2020.

Shortly thereafter, however, Plaintiff and his co-workers were furloughed due to the COVID-19

pandemic.

       23.      Incredulously, Plaintiff was then retaliatorily assessed several attendance points

purportedly for infractions that occurred on dates that Defendants’ facilities were closed and

Plaintiff was furloughed.

       24.      In or about April/May of 2020, Defendants’ facilities re-opened, and Plaintiff was

called back to work from furlough.

       25.      Following his return to work from the aforesaid COVID-19 pandemic furlough,

Plaintiff continued to utilize intermittent FMLA leave as needed for his son’s aforesaid serious

health conditions, until his abrupt termination on or about June 25, 2020.

       26.      At the time of Plaintiff’s termination on or about June 25, 2020, he was provided

for the first time with four disciplinary notices all at once for alleged attendance violations, dated

from June 19, 2020 through June 24, 2020.



                                                  5
          Case 2:21-cv-02912-TJS Document 1 Filed 06/30/21 Page 6 of 11




        27.    However, at no time prior to receiving all four disciplinary notices on June 25, 2020

was Plaintiff counseled about attendance issues nor did Defendants follow their progressive

disciplinary process, despite falsely indicating otherwise on the notices.

        28.    The aforesaid disciplinary notices are clearly pretextual and were issued for reasons

selectively enforced against Plaintiff because of his requests for/utilization of FMLA leave, as a

majority (if not all) of the of the attendance points Plaintiff had been assessed were for FMLA-

qualifying leave for his son’s aforesaid serious health conditions.

        29.    Following his termination and after threatening legal action (through his union),

Plaintiff was permitted to return to work on or about November 20, 2020, but he was not awarded

damages for his wrongful termination.

        30.    Plaintiff believes and therefore avers that he was terminated from his employment

in violation of the FMLA (discussed further infra).

                                          COUNT I
                 Violations of the Family and Medical Leave Act (“FMLA”)
                                 (Interference & Retaliation)
                                  -Against Both Defendants-

        31.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        32.    Plaintiff was an eligible employee under the definitional terms of the FMLA, 29

U.S.C. § 2611(a)(i)(ii).

        33.    Plaintiff requested leave from Defendants, his employer, with whom he had been

employed for at least twelve months pursuant to the requirements of 29 U.S.C.A § 2611(2)(i).

        34.    Plaintiff had at least 1,250 hours of service with Defendants during his last full year

of employment.




                                                 6
            Case 2:21-cv-02912-TJS Document 1 Filed 06/30/21 Page 7 of 11




       35.     Defendants are engaged in an industry affecting commerce and employ fifty (50)

or more employees for each working day during each of the twenty (20) or more calendar work

weeks in the current or proceeding calendar year, pursuant to 29 U.S.C.A § 2611(4)(A)(i).

       36.     Plaintiff was entitled to receive leave pursuant to 29 U.S.C.A § 2612 (a)(1) for a

total of twelve (12) work weeks of leave on a block or intermittent basis.

       37.     Plaintiff was terminated in close proximity to his requests for/utilization of

intermittent and/or block FMLA leave.

       38.     Defendants committed interference and retaliation violations of the FMLA by: (1)

terminating Plaintiff for requesting and/or exercising his FMLA rights and/or for taking FMLA-

qualifying leave; (2) by considering Plaintiff’s FMLA leave needs in making the decision to

terminate him; (3) terminating Plaintiff to intimidate him and/or prevent him from taking FMLA-

qualifying leave in the future; and (5) engaging in conduct which discouraged Plaintiff from

exercising his FMLA rights and which would discourage, dissuade and/or chill a reasonable

person’s desire to request and/or take FMLA leave.

       39.     These actions as aforesaid constitute violations of the FMLA.

       WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to back pay, front pay, salary, pay increases,

bonuses, insurance, benefits, training, promotions, reinstatement, and seniority.

       B.      Plaintiff is to be awarded liquidated damages, as permitted by applicable law, in an

amount believed by the Court or trier of fact to be appropriate to punish Defendants for their




                                                 7
            Case 2:21-cv-02912-TJS Document 1 Filed 06/30/21 Page 8 of 11




willful, deliberate, malicious and outrageous conduct and to deter Defendants or other employers

from engaging in such misconduct in the future;

       C.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper, and appropriate (including but not limited to damages for emotional distress/pain and

suffering);

       D.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law;

       E.      Plaintiff is to be given a jury trial as demanded in the caption of this Complaint.



                                                      Respectfully submitted,

                                                      KARPF, KARPF & CERUTTI, P.C.

                                              By:     _______________________
                                                      Ari R. Karpf, Esq.
                                                      3331 Street Road
                                                      Two Greenwood Square, Suite 128
                                                      Bensalem, PA 19020
                                                      (215) 639-0801
Dated: June 30, 2021




                                                  8
    Case 2:21-cv-02912-TJS Document 1 Filed 06/30/21 Page 9 of 11




     =============jáÅÜ~Éä=e~åëÄìêó


lãåáã~ñ=fåíÉêå~íáçå~äI=fåÅKI=Éí=~äK




 SLPMLOMON
                             Case 2:21-cv-02912-TJS  Document
                                                UNITED           1 Filed
                                                       STATES DISTRICT   06/30/21 Page 10 of 11
                                                                       COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       UMM=qêÉåíçå=oç~ÇI=^éí=OMI=i~åÖÜçêåÉI=m^=NVMQT
Address of Plaintiff: ______________________________________________________________________________________________
                      PM=qÉÅÜåçäçÖó=m~êâï~ó=pKI=pìáíÉ=QMMI=mÉ~ÅÜíêÉÉ=`çêåÉêëI=d^=PMMVOX=VMM=g~ÅâëçåîáääÉ=oç~ÇI=fîóä~åÇI=m^=NUVTQ
Address of Defendant: ____________________________________________________________________________________________
                                            aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
         SLPMLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


         SLPMLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                     Case 2:21-cv-02912-TJS Document 1 Filed 06/30/21 Page 11 of 11
JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                              ljkfj^u=fkqbok^qflk^iI=fk`KI=bq=^iK
    e^kp_rovI=jf`e^bi
     (b) County of Residence of First Listed Plaintiff                  _ìÅâë                                  County of Residence of First Listed Defendant                dïáååÉíí
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                       (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                             THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                          (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3      Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                               (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                              of Business In This State

❒ 2    U.S. Government                    ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                              (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                   Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                          PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                        ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                    ’    315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                   Liability               ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment       ’    320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment               Slander                       Personal Injury                                                ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                  ’    330 Federal Employers’             Product Liability                                              ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                   Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                 ’    340 Marine                         Injury Product                                                        New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)           ’    345 Marine Product                 Liability                                                      ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                 Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits         ’    350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits           ’    355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                         Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability    ’    360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                              Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                      ’    362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                               Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                        CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation             ❒    440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                   ❒    441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       u❒    442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                 ❒    443 Housing/                       Sentence                                                              26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                 Accommodations           ❒ 530 General                                                                                          ❒ 950 Constitutionality of
❒   290 All Other Real Property       ❒    445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                                State Statutes
                                               Employment                 Other:                     ❒ 462 Naturalization Application
                                      ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                               Other                    ❒ 550 Civil Rights                 Actions
                                      ❒    448 Education                ❒ 555 Prison Condition
                                                                        ❒ 560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                             ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                           Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                             (specify)                      Transfer                         Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                       cji^=EOVrp`OSMNF
VI. CAUSE OF ACTION Brief description of cause:
                       sáçä~íáçåë=çÑ=íÜÉ=cji^K
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                                                                                       JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                                                                                DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
            SLPMLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                        APPLYING IFP                                   JUDGE                               MAG. JUDGE

                  Print                                  Save As...                                                                                                                   Reset
